Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Aichele (US 6,253,411) does not include “the wiper arm and the wiper blade are monolithically connected to one another”, as recited in claim 1, and “producing said wiper arm and said wiper blade as a monolithic structure”, as recited in claim 13. Paragraph 55 of the Specification defines “monolithically connected” as follows: “the wiper arm 10 and the wiper blade 11 are formed by a single injection-molded component”. Said definition requires 10 and 11 to be one element formed as a one-piece structure. In addition, the Oxford Dictionary defines “monolithic” as a single block of stone, meaning that a “monolithic” element is formed as one piece. Column 3, lines 35-37 states that the wiper blade (10) can be connected with a driven wiper arm in an articulated and detachable manner by means of connection element 16, therefore the wiper arm and wiper blade are formed in two separate pieces and are two separate and separable elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723